


Exhibit 10.1


Transition Agreement




This Transition Agreement (“Agreement”) is made and entered into between Asbury
Automotive Group, Inc. (the “Company”) and Elizabeth Chandler (“Executive”). The
Company and Executive are referred to collectively as the “Parties.” This
Agreement shall be effective as of August 26, 2011 (the “Effective Date”).


WHEREAS, Executive is employed by the Company as its Vice President, General
Counsel, Corporate Secretary and Chief Compliance Officer, and is a party to
that certain Severance Pay Agreement (the “Severance Agreement”) dated June 26,
2009 with the Company; and


WHEREAS, Executive and the Company wish to establish a transition plan pursuant
to this Agreement in anticipation of the Executive's resigning from the Company
on or prior to February 28, 2012 in accordance with this Agreement;


THEREFORE, in consideration for the mutual covenants set forth below, the
Parties hereto agree as follows:


1.Employment and Payments
a.Employment. The Company will employ Executive through the earlier of February
28, 2012 or Executive's resignation through written notice to the CEO (the
“Termination Date”). Until the Termination Date, Executive's employment will be
on the following terms:
(1)
Executive will receive her current salary, at an annual rate of $330,000, a car
allowance of $800 per month and all current benefits through the Termination
Date;

(2)
If Executive has not resigned prior to February 28, 2012, she will receive a
bonus for 2011 pursuant to the current bonus program with a target amount of
$132,000 payable on the first regular pay date in March, 2012, but in no event
later than March 15, 2012. Executive will not be eligible for bonus compensation
for the calendar year 2012; and

(3)
Executive shall have 25 vacation days available for use during the period
between the Effective Date of this Agreement and the Termination Date (the
“Transition Period”). Unused vacation will not be paid upon termination of
employment. No further vacation shall accrue.



b.Further Benefits and Vesting of Equity. Provided that Executive remains
employed through February 16, 2012, and executes and delivers the “Release”
attached hereto as Exhibit A no earlier than February 1, 2012 and no later than
February 8, 2012, and does not revoke the Release as permitted in Section
1.c.(6) and (7) of the Release, then:
(1)
On February 16, 2012, Executive will vest in 21,735 additional shares
(Performance Shares and Restricted Stock) granted to Executive under the Amended
and Restated 2002 Equity Incentive Plan of Asbury Automotive Group, Inc. as
restated effective





--------------------------------------------------------------------------------




February 17, 2010, as reflected on Schedule A and pursuant to the applicable
award agreements for such awards. Executive will also vest in 2,900 additional
Performance Shares, provided that the required performance targets are achieved,
granted to Executive under the Amended and Restated 2002 Equity Incentive Plan
of Asbury Automotive Group, Inc. as restated effective February 17, 2010, as
reflected on Schedule A and pursuant to the applicable award agreements for such
awards; and


(2)
Executive shall be provided a transition assistance bonus of $50,000 on the
Termination Date.



c.COBRA Benefit. For twelve (12) months following the Termination Date,
Executive shall be entitled to continue to participate at the same level of
coverage and Executive contribution in any health and dental insurance plans, as
may be amended from time to time, in which Executive was participating
immediately prior to the Termination Date. Such participation will terminate
thirty (30) days after Executive has obtained other employment under which
Executive is covered by equal benefits. Executive agrees to notify Asbury
promptly upon obtaining such other employment. At the end of twelve (12) months,
Executive, at her option, may elect to obtain COBRA coverage in accordance with
the terms and conditions of applicable law and the Company's standard policy.


d.Accrued Obligations. On the Termination Date, the Company will pay to
Executive all wages earned by Executive between the end of the last payroll
period and through the Termination Date (including the payment referenced in
Section 1(b)(2) if the conditions to that payment set forth in Section 1(b)(2)
are satisifed). The payments shall be subject to applicable taxes and
withholding.


2.Transition Duties/Resignation of Employment. During the Transition Period, (i)
Executive shall assist in recruiting and evaluating successor candidates for the
General Counsel position and begin to transition her duties to her co-workers
and subordinates and (ii) upon the election of a successor General Counsel,
Executive will, (a) transition her duties as General Counsel as directed by the
Chief Executive Officer of the Company (the “CEO”), (b) resign from any and all
positions as an officer of the Company and any of its subsidiaries, but shall
remain employed until the Termination Date, unless earlier terminated for Cause
(as defined in that certain Severance Pay Agreement dated as of June 26, 2009
between the Parties), and (c) perform such duties as assigned by the CEO.
Executive acknowledges that she is giving up any right or claim to future
employment, compensation or benefits from the Employer, except as provided in
this Agreement.


3.Entire Agreement; Amendment. This Agreement is the entire agreement between
the Parties with regard to the subject matter hereof and shall supersede and
replace the Severance Agreement in its entirety, and Executive shall not be
entitled to any benefits under the Severance Agreement. This Agreement may only
be amended by a writing signed by both Executive and a duly authorized officer
of the Company. The Company represents and warrants that the terms set forth
herein have been duly authorized by the Company, including by action of the
Compensation and Human Resources Committee of the Board of Directors.
Notwithstanding the foregoing, Executive's obligations under any
confidentiality, intellectual property and/ or assignment of inventions
agreement shall survive the Termination Date and shall not be amended, limited
or superseded by this Agreement.






--------------------------------------------------------------------------------






4.Governing Law. This Agreement and any claims arising out of or relating to
this Agreement shall be governed by the laws of the State of Georgia without
regard to its conflict of laws rules.


ASBURY AUTOMOTIVE GROUP, INC.
 
EXECUTIVE
 
 
 
 
 
By: /s/ Craig T. Monaghan
 
By: /s/ Elizabeth Chandler
 
Its: President & Chief Executive Officer
 
Elizabeth Chandler
 
 
 
 
 
Dated: August 24, 2011
 
Dated: August 24, 2011
 
 
 
 
 
 
 
 
 
 
 
 
 

            
                






--------------------------------------------------------------------------------






SCHEDULE A
Beth Chandler Unvested Awards
Vested Date
Shares
 
 
 
Restricted Stock
 
 
 
 
2/16/2012
8,785
 
 
 
2/15/2012
2,900
 
 
 
 
 
 
 
 
Performance Shares
 
 
 
 
2/16/2012
10,050
 
 
 
2/15/2012
2,900
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------










EXHIBIT A
Release
This Release (“Release”) is the release referred to in certain Transition
Agreement (“Agreement”) made and entered into between Asbury Automotive Group,
Inc. (the “Company”) and Elizabeth Chandler (“Executive”). The Company and
Executive are referred to collectively as the “Parties.” This Release shall be
effective as of the Effective Date as defined in Section 1.c.(7) hereof.


5.
General Release.

a.In exchange for the consideration set forth in the Agreement, the receipt and
adequacy of which is acknowledged, Executive, on behalf of herself, her heirs,
estate, trust(s), successors and assigns, hereby releases and forever discharges
the “Releasees” hereunder, consisting of the Company and each of its parent,
subsidiary or affiliate entities (the “Affiliates”), and each of the Company and
its Affiliates' respective partners, members, managers, associates, affiliates,
subsidiaries, successors, heirs, assigns, agents, directors, officers,
employees, shareholders, representatives, lawyers, insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all Claims, as defined in Section 1(b). 
b.Claims Released. The “Claims” released herein include any and all manner of
action or actions, cause or causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, damages,
losses, costs, attorneys' fees or expenses, of any nature whatsoever, known or
unknown, fixed or contingent, that Executive now has or may hereafter have
against the Releasees, or any of them, from the beginning of time to the date
hereof, in any way arising out of, based upon, or related to Executive's
employment by or service as a consultant, officer or director to any of the
Releasees, or any of them, or the termination thereof; any claim for wages,
salary, commissions, bonuses, fees, incentive payments, profit-sharing payments,
expense reimbursements, leave, vacation, severance pay or other benefits; any
alleged breach of any express or implied contract of employment; any alleged
torts or other alleged legal restrictions on the Company's rights to terminate
the employment of Executive; and any alleged violation of any federal, state or
local statute or ordinance including, without limitation, Claims arising under:
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, 42 U.S.C. § 2000 et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d);
the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act
of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
the Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  §
2101 et seq. the Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the
Sarbanes-Oxley Act of 2002, or any other federal, state or local law of similar
effect. The Claims released shall not include any claims under current
Indemnification Agreement, rights under the Agreement, rights to any vested
performance shares or restricted stock, or rights to any vested retirement or
welfare benefits.
c.
Review and Revocation.

Executive agrees and acknowledges that this Release includes a waiver and
release of all claims which Executive has or may have under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of the ADEA claims under this general release:
(1)This Release is written in a manner calculated to be




--------------------------------------------------------------------------------




understood by Executive, and Executive understands it.
(2)The waiver and release of claims under the ADEA contained in this Release do
not cover rights or claims that may arise after the date on which Executive
signs this Release.
(3)This Release provides for consideration in addition to anything of value to
which Executive is already entitled.
(4)Executive was advised to consult an attorney before signing this Release.
(5)Executive has been granted twenty-one (21) days after receiving this Release
to decide whether or not to sign this Release. If Executive signs this Release
prior to the expiration of the twenty-one (21) day period, Executive does so
voluntarily and after having had the opportunity to consult with an attorney,
and Executive hereby waives the remainder of the twenty-one (21) day period.
(6)Executive has the right to revoke this Release within seven (7) days of
signing this Release. In the event this Release is revoked, Executive will not
be entitled to the payments and benefits provided for in Section 1.b. of the
Agreement.
(7)If Executive wishes to revoke this Release, Executive must deliver written
notice stating Executive's intent to revoke this Release to the Company's Vice
President and Chief Human Resources Officer, Joseph G. Parham, on or before 5:00
p.m. on the seventh (7th) day after the date on which Executive signed this
Release. This Release shall be effective as of the eighth (8th) day after
Executive signs the Release, provided it has not been revoked (the “Effective
Date”).
6.No Assignments of Claims. Executive represents and warrants that there has
been no assignment or other transfer of any interest in any Claim that Executive
may have against Releasees, or any of them, and Executive agrees to indemnify
and hold Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys' fees incurred by Releasees, or
any of them, as the result of any such assignment or transfer or any rights or
Claims under any such assignment or transfer.  It is the intention of the
Parties that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against Executive under this indemnity.
7.No Actions. Executive acknowledges that Executive has not suffered any
work-related injury for which she may be eligible for workers' compensation
benefits. Executive further acknowledges that she has received all wages due and
owing under the Fair Labor Standards Act and the regulations thereunder.
Executive agrees that if Executive hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then Executive will pay to Releasees, and each of them, in addition to any other
damages caused to Releasees thereby, all attorneys' fees incurred by Releasees
in defending or otherwise responding to said suit or Claim. The foregoing shall
not apply to: (1) Executive's right to file a charge with the United States
Equal Employment Opportunity Commission; however, Executive waives any right to
any damages or individual relief resulting from any charge; or (2) any suit or
Claim to the extent it challenges the effectiveness of this release with respect
to a claim under the Age Discrimination in Employment Act.
8.No Admission. Executive understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to Executive.
9.No Reliance. Executive acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by Executive
with respect to the matters released in this Release, and Executive agrees that
this Release shall be and remain in effect in all respects as a complete and
final release of the matters released, notwithstanding any different or
additional facts.
10.Severability. The Parties agree that if any term, provision, covenant or
condition of




--------------------------------------------------------------------------------




this Release is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and in no way shall be affected, impaired or invalidated.
11.Entire Agreement; Amendment. This Release, together with the Agreement,
represents the entire agreement and understanding among the Parties concerning
Executive's employment and resignation from the Company and, except for the
Indemnification Agreement between the Parties, supersedes and replaces any and
all prior agreements and understandings concerning Executive's relationship with
the Company and her compensation from the Company. This Release may only be
amended by a writing signed by both Executive and a duly authorized officer of
the Company. Notwithstanding the foregoing, Executive's obligations under any
confidentiality, intellectual property and/ or assignment of inventions
agreement shall survive the Termination Date and shall not be amended, limited
or superseded by this Release.
12.Governing Law. This Release and any claims arising out of or relating to this
Agreement shall be governed by the laws of the State of Georgia without regard
to its conflict of laws rules.
13.Acknowledgement of Review and Understanding. EXECUTIVE ACKNOWLEDGES THAT SHE
HAS READ THIS RELEASE CAREFULLY AND UNDERSTANDS ALL OF ITS TERMS. EXECUTIVE
FURTHER ACKNOWLEDGES THAT SHE HAS CONSULTED WITH COUNSEL CONCERNING THIS
AGREEMENT OR CHOSEN NOT TO DO SO OF HER OWN FREE WILL.


EXECUTIVE
By:__________________________    
Elizabeth Chandler
Dated: ______________, 2012








